Motion by relator to stay relator’s return to the State of South Carolina or its representative, pursuant *712to the order, dated April 19, 1961, dismissing writ of habeas corpus, pending appeal from such order, granted on condition that the appeal be perfected and argued or submitted at the June Term, commencing May 22. 1961; appeal ordered on calendar for said term. Motion by relator to dispense with printing granted; the appeal will be heard on the original papers and a typewritten brief (the brief to include a copy of the opinion, if any, of the courl below). Relator is directed to file the record and six copies of his typewritten brief, and to serve one copy of such brief, on or before May 11, 1961. Motion by relator to have bail fixed pending determination of the appeal, denied without prejudice to an application for bail to a Justice of the Supreme Court or a County Judge of this State, pursuant to section 845 of the Code of Criminal Procedure. Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.